DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27th, 2020 has been entered.
Response to Arguments
Applicant's arguments filed June 29th, 2020 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Lee and Cunha does not teach the lands 134 occupying a radial position that is not aligned with a mid portion of a respective pin in the last row of pins. This argument is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As shown in Figure 3 of Lee, the lands/partition walls (122, 134, 136) are aligned with the mid portion of a respective pin in the last row of pins (116). Cunha was not relied upon for teaching or disclosing the feature of the last row alignment, but for changing of the shape of the pins. See the annotated drawing below. 

    PNG
    media_image1.png
    474
    684
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 is dependent upon claim 3, which has since been cancelled. It is therefore not clear what the claim scope is as its dependency cannot be ascertained. For purposes of examination, the claim will be assumed to be dependent upon claim 1.
Claims 4-5 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 depends upon now cancelled claim 3.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites limitation “of a last row pins” and should instead read as “of a last row of pins”.  Appropriate correction is required.








Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 7575414) in view of 
Regarding claim 1;
Lee discloses An airfoil for a turbine engine comprising: an outer wall delimiting an airfoil interior (Fig. 1 ref. #12 and column 3 lines 22-23), the outer wall extending span-wise in a radial direction of the turbine engine (see Fig. 1) and being formed by a pressure side (Fig. 1 ref. #22) and a suction side (Fig. 1 ref. #24) joined at a leading edge (Fig. 1 ref. #14) and at a trailing edge (Fig. 1 ref. #16), wherein a chordal axis is defined extending centrally between the pressure and suction sides (Fig. 3 ref. B); a plurality of pins (Fig. 3 ref. #116) positioned in the airfoil interior toward the trailing edge (see Fig. 3), each extending from the pressure side to the suction side (column 3 lines 34-35) and further being elongated in a radial direction (see Fig. 3, the pins have a dimension in the radial direction, i.e. they are elongated in the radial direction), the plurality of pins being arranged in multiple radial rows spaced along the chordal axis (see Fig. 3), with the pins in each row being interspaced to define coolant passages therebetween (see Fig. 3); and a row of radially spaced apart partition walls (Fig. 3 ref. #134, 136 & 122) positioned aft of a last row pins (see Fig. 3), wherein each partition wall extends from the pressure side to the suction side (see Fig. 3 and column 3 lines 42-44) and is elongated in a generally axial direction (see Fig. 3), extending along the chordal axis to terminate at the trailing edge (see Fig. 3, ref. #134 terminates at the trailing edge), whereby axially 
Lee fails to teach each elongated pin of the plurality of pins has a length dimension parallel to the radial direction that is greater than a width dimension parallel to the chordal axis.  
Lee further discloses that the shape of the pins can be altered to suit a particular application (column 3 lines 39-41). Cunha teaches a cooling circuit for a turbine blade (title) where the circuit similarly includes rows of pins (see Fig. 3) that extend between walls of the blade (column 5 lines 16-20) to prevent excessive pressure drop and maximize heat transfer (column 6 lines 65-67) where several rows of pins are oval shaped in cross section (see Fig. 3).
Because Lee discloses that the shape of the pins can be changed and modified, and because Cunha teaches a row of pins in a cooling circuit that can be shaped as an oval, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the round pins of Lee with the oval pins of Cunha to achieve the predictable result of cooling a blade with the added advantages of preventing excessive pressure drop at the trailing edge and maximizing heat transfer.

    PNG
    media_image1.png
    474
    684
    media_image1.png
    Greyscale

	Regarding claim 2, Lee in view of Cunha teaches the airfoil according to claim 1 above. Lee further discloses wherein the pins in adjacent rows are staggered in the radial direction (see Fig. 3).  
	Regarding claims 4-5, Lee in view of Cunha teaches the airfoil according to claim 1 above. Lee as modified by Cunha further teaches each elongated pin of the plurality of pins is made up of first and second sides generally parallel to the radial direction and third/fourth sides extending transverse to the radial direction (Figure 3 of Cunha) and the third/fourth sides are convex (Figure 3 of Cunha).
Regarding Claim 6, Lee in view of Cunha teaches the airfoil according to claim 1 above. Lee further discloses wherein along the radial direction, a width of each exit slot is greater than a width of each partition wall (see Fig. 3, e.g. at the trailing edge where the width of the slot is four times the width of the partition wall #134).  
Regarding claim 7, Lee in view of Cunha teaches the airfoil according to claim 1 above. Lee further discloses wherein the partition walls occupy radial positions that are staggered with respect to coolant passages in the last row of pins (see Fig. 3).  
Regarding claims 9-14, Lee in view of Cunha teaches the airfoil according to claim 1 above. Lee further discloses wherein one or more turbulators (Fig. 3 ref. #128) are positioned in each exit slot at the pressure side and the suction side respectively (see Fig. 3 and column 3 lines 53-55).  The turbulators at the pressure side and suction side are offset along the chordal axis (see Fig. 3. The examiner notes that the turbulators are not all present at the same position along the chordal axis, so at least in one sense they are offset along the chordal axis).  The turbulators at the pressure side and suction side overlap in a direction transverse to the chordal axis (see Fig. 3. The examiner notes that, at a minimum, for each set of three turbulators shown in Fig. 3, the three turbulators in each set overlap with one another in a direction transverse to the chordal axis).  The turbulators are angled (see Fig. 3) to guide coolant flow in the exit slot toward the adjacent partition walls (see Fig. 3, since the turbulators are angled towards the adjacent partition walls the flow will also be guided towards the partition walls as it follows the angle of the turbulators).  Each of the pressure side and the suction side has at least one turbulator angled toward a radially outer adjacent partition wall (see, for example, the turbulators angled towards the radially outermost partition wall ref. #122 at the top of the page in Fig. 3) and at least one turbulator angled toward a radially inner adjacent partition wall (see, for example, the turbulators angled towards the radially innermost partition wall ref. #122 at the bottom of the page in Fig. 3).  The turbulators angled toward the radially outer adjacent partition wall alternate with turbulators angled toward the radially inner adjacent partition wall along the chordal axis (see Fig. 3, the examiner notes that the angle of the turbulators is alternately radially above or below the chordal axis, depending on the radial position of 
Regarding claim 15;
Lee discloses an airfoil for a turbine engine comprising: an outer wall delimiting an airfoil interior (Fig. 1 ref. #12 and column 3 lines 22-23), the outer wall extending span-wise in a radial direction of the turbine engine (see Fig. 1) and being formed by a pressure side (Fig. 1 ref. #22) and a suction side (Fig. 1 ref. #24) joined at a leading edge (Fig. 1 ref. #14) and at a trailing edge (Fig. 1 ref. #16), wherein a chordal axis is defined extending centrally between the pressure and suction sides (Fig. 3 ref. B); a plurality of pins (Fig. 3 ref. #116) positioned in the airfoil interior toward the trailing edge (see Fig. 3), each extending from the pressure side to the suction side(column 3 lines 34-35) and further being elongated in a radial direction (see Fig. 3, the pins have a dimension in the radial direction, i.e. they are elongated in the radial direction), the plurality of pins being arranged in multiple radial rows spaced along the chordal axis (see Fig. 3), with the pins in each row being interspaced to define coolant passages therebetween (see Fig. 3) and the pins in adjacent rows being staggered along the radial direction (see Fig. 3); a row of radially spaced apart partition walls (Fig. 3 ref. #134, 136 & 122) positioned aft of a last row of pins (see Fig. 3), wherein each partition wall extends from the pressure side to the suction side (see Fig. 3 and column 3 lines 42-44) and is elongated in a generally axial direction (see Fig. 3), extending along the chordal axis to terminate at the trailing edge (see Fig. 3, ref. #134 terminates at the trailing edge), whereby axially extending coolant exit slots are defined in the interspaces between adjacent partition walls(Fig. 3 ref. #138 & 124) that direct coolant exiting the last row of pins to be discharged from the airfoil into a hot gas path (see Fig. 1 & 3); and a plurality of turbulators positioned in each exit slot (Fig. 3 ref. #128), the turbulators being angled to guide coolant flow in the exit slot toward the adjacent partition walls (see Fig. 3, since the turbulators are angled towards the adjacent partition walls the flow will also be guided towards the partition walls as it follows the angle of the turbulators). Lee further discloses each of the partition walls occupies a radial position that is aligned with a mid portion of a respective pin in the last row of pins (see Lee Fig. 3 and the annotated figure below).  
Lee fails to teach each elongated pin of the plurality of pins has a length dimension parallel to the radial direction that is greater than a width dimension parallel to the chordal axis.  
Lee further discloses that the shape of the pins can be altered to suit a particular application (column 3 lines 39-41). Cunha teaches a cooling circuit for a turbine blade (title) where the circuit similarly includes rows of pins (see Fig. 3) that extend between walls of the blade (column 5 lines 16-20) to prevent excessive pressure drop and maximize heat transfer (column 6 lines 65-67) where several rows of pins are oval shaped in cross section (see Fig. 3).
Because Lee discloses that the shape of the pins can be changed and modified, and because Cunha teaches a row of pins in a cooling circuit that can be shaped as an oval, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the round pins of Lee with the oval pins of Cunha to achieve the predictable result of cooling a blade with the added advantages of preventing excessive pressure drop at the trailing edge and maximizing heat transfer.

    PNG
    media_image1.png
    474
    684
    media_image1.png
    Greyscale

Regarding claim 16, Lee in view of Cunha teaches the airfoil according to claim 15. Lee further discloses wherein along the radial direction, a width of each exit slot is substantially greater than a width of each partition wall (see Fig. 3, e.g. at the trailing edge where the width of the slot is four times the width of the partition wall #134). 
Regarding claim 17, Lee in view of Cunha teaches the airfoil according to claim 15 above. Lee further discloses wherein the partition walls occupy radial positions that are staggered with respect to coolant passages in the last row of pins (see Fig. 3).  
	Regarding claims 19-20, Lee in view of Cunha teaches the airfoil according to claim 15 above. Lee further discloses wherein each of the pressure side and the suction side has at least one turbulator angled toward a radially outer adjacent partition wall (see, for example, the turbulators angled towards the radially outermost partition wall ref. #122 at the top of the page in Fig. 3) and at least one turbulator angled toward a radially inner adjacent partition wall (see, for example, the turbulators angled towards the radially innermost partition wall ref. #122 at the bottom of the page in Fig. 3).  Lee further discloses wherein turbulators angled toward the radially outer adjacent partition wall alternate with turbulators angled toward the radially inner adjacent partition wall along the chordal axis (see Fig. 3, the examiner notes that the angle of the turbulators is alternately radially above or below the chordal axis, depending on the radial position of the chordal axis, therefore, in at least one sense the angle of the turbulators alternates along the chordal axis as claimed above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN D SEABE/Primary Examiner, Art Unit 3745